SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1391
CA 12-01134
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


CALVIN BAKER, PLAINTIFF-APPELLANT,

                      V                                             ORDER

FRANK MURANO AND DONNA MURANO,
DEFENDANTS-RESPONDENTS.
----------------------------------------
FRANK MURANO AND DONNA MURANO,
THIRD-PARTY PLAINTIFFS,

                      V

WILLIAM PATTON, DOING BUSINESS AS PATTON
HOME IMPROVEMENT, THIRD-PARTY DEFENDANT.


SEGAR & SCIORTINO PLLC, ROCHESTER (STEPHEN A. SEGAR OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, ROCHESTER (ROBERT M. SHADDOCK OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from a judgment and order (one paper) of the Supreme
Court, Monroe County (John J. Ark, J.), entered December 9, 2011.    The
judgment and order, insofar as appealed from, denied plaintiff’s
motion for partial summary judgment.

     Now, upon the stipulation of settlement and discontinuance of
action signed by the attorneys for the parties and filed in the Monroe
County Clerk’s Office on September 17, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court